DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 31 January 2022. In view of this communication, claims 1-10 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I-a (claims 1-3) in the reply filed on 31 January 2022 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06 March 2020. It is noted, however, that applicant has not filed a certified copy of the JP 2020/038975 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi (JP 2001/210933 A) in view of Takezawa et al. (US 6,465,082 B1), Baker et al. (US 4,658,332 A), and Nakajima et al. (US 2013/0241689 A1).
Regarding claim 1, Oguchi teaches an electrical connection device (19), comprising (Oguchi page 4, last paragraph: a wiring member 19)
A flexible base (Oguchi page 4, last paragraph: a flexible substrate may be used to form wiring member 19)
An adhesive layer disposed on the flexible base, the adhesive layer containing a pressure sensitive adhesive (Oguchi abstract: pressure sensitive adhesive 16)
A conductor pattern (18) (Oguchi page 4, paragraph 7: conductive pattern 18 formed on adhesive 16)
Oguchi does not teach an elastomer pattern disposed on the adhesive layer, the elastomer pattern being formed of a cured ink containing an elastomer composition. Oguchi also does not teach that the conductor pattern is disposed on the elastomer pattern, the conductor pattern being formed of a cured ink containing conductive particles, nor does Oguchi teach that a longitudinal elastic modulus of the elastomer pattern is larger than a longitudinal elastic modulus of the adhesive layer.

(Takezawa col. 6, lines 24-28 and 33-36: “the reference numeral 15 denotes a stress relaxation member… stress is absorbed by the elasticity of the stress relief member”) and Baker et al. teaches that silicone could be advantageously used in such a layer (Baker, abstract: an insulating material of a compliant silicone with Young’s modulus 20,000psi, or 137 MPa, may be placed under conductive layers).
It would have been obvious to one of ordinary skill in the art to place a stress-relieving elastomer layer of silicone under the conductor because such a layer would relieve stress on the conductor, making the device more reliable. (Takezawa col. 6, lines 33-36; Baker abstract).
Nakajima et al. teaches that a longitudinal elastic modulus of the elastomer pattern is larger than a longitudinal elastic modulus of the adhesive layer. (Nakajima et al. teaches that common materials for pressure sensitive adhesives include acrylic adhesives; the acrylic PSA taught by Nakajima has an elastic modulus in the range of 1 to 100 N/cm2, which is less than 1MPa; this is less than the 137 MPa of the silicone layer of Baker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an acrylic pressure sensitive adhesive with elastic modulus less than the elastic modulus of the elastomer layer as taught by Nakajima because the acrylic pressure-sensitive adhesive of Nakajima has excellent heat resistance and wettability. (Nakajima paragraph 77).
Regarding claim 2, Oguchi in view of Takezawa et al., Baker et al., and Nakajima et al. teaches the electrical connection device according to claim 1 (see above), wherein the elastomer pattern (15) and the conductor pattern (16) have an identical pattern shape. (Takezawa figure 1: stress relief layer 15 has the same pattern shape as the conductor 16) 
Regarding claim 3, Oguchi in view of Takezawa et al., Baker et al., and Nakajima et al. teaches the electrical connection device according to claim 1 (see above), wherein the longitudinal elastic  (Baker, abstract: an insulating material of a compliant silicone with Young’s modulus 20,000psi, or 137 MPa)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847